DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 9 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
2.	Applicant’s election without traverse of Group II in the reply filed on 02/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat No 2944766, Varhanik  Harold et al.
3.	Regarding claim 1 Varhanik, teaches an aircraft comprising a fuselage with a system for rearward mounting and dismounting an engine (fig. 1, element, 36), the engine being placed inside a rear part of the aircraft when mounted (fig. 1, element 10), the system for rearward mounting and dismounting the engine comprising a first removable attachment arrangement configured to attach the engine to the fuselage in the rear part of the aircraft (fig. 1, elements 48 and 50), wherein the system for rearward mounting and dismounting the engine additionally comprises: internal supports fixed in the rear part of the aircraft (fig. 8, element 92), at least two longitudinal detachable rails (fig. 6, element 90), to be placed on the internal supports and under the engine, and slider (fig. 9, element 60 rollers) to attach to the engine by means of a second removable attachment arrangement (fig. 1, element 38), to be placed on the longitudinal detachable rails.
4.	Regarding claim 2 Varhanik, teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the fuselage comprises windows for accessing the first removable attachment arrangement and the second removable attachment arrangement (fig. 1, element 66).
5.	          Regarding claim 3 Varhanik, teaches 	the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the internal supports are fixed to bulkheads inside the rear part of the aircraft (col. 2 lines 63-66).
6. 	Regarding claim 4 Varhanik, teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the engine is placed horizontally when the aircraft is on the ground (fig. 6, engine is horizontal to ground).
7.		Regarding claim 11 Varhanik, teaches an aircraft comprising a fuselage with a system for rearward mounting and dismounting an engine (fig. 1, element, 36), the engine being placed inside a rear part of the aircraft when mounted (fig. 1, element 10), the system for rearward mounting and dismounting the engine comprising a first removable fastener configured to attach the engine to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Varhanik as applied to claims 1-4 and 11 above, and further in view of US Pat No 3432911 Rodgers Leonard John.

8.	Regarding claim 5, Varhanik, teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the engine is placed at an angle  with respect to the ground when the aircraft is on the ground, and comprises attachment points at the front of the engine (fig. 1, elements 48 and 50), but fails to teach, the system for rearward mounting and dismounting the engine additionally comprising a pulley attached to the rear part of the aircraft and to the attachment points at the front of the engine to allow the sliding of the engine on the detachable rails in a controlled manner.
However Rodgers teaches the system for rearward mounting and dismounting the engine additionally comprising a pulley attached (fig. 1, element 23 hoist equal to pulley) to the rear part of the aircraft and to the attachment points at the front of the engine to allow the sliding of the engine on the detachable rails in a controlled manner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine attachment points as taught by Varhanik with the hoist as taught by Rodgers in order for “…a hoisting force to be applied to the ring 22 and thence to the engine…” (col. 2, line 44-46). 
9.	Regarding claim 6, Varhanik as modified, discloses the claimed invention except for “wherein the pulley is an electrical pulley operated by a motor”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric pulley with a motor to automate the process and reduce human brute force requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
claim 7, Varhanik as modified discloses the aircraft with a system for rearward mounting and dismounting an engine according to claim 6, wherein the motor of the electrical pulley is placed outside the aircraft except for the pulley being electrical.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric pulley to automate the process and reduce human brute force requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
11.	Regarding claim 8 Varhanik as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 5, wherein the fuselage comprises a window for accessing the attachment points at the front of the engine when the engine is mounted (fig. 1, element 66).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642